     Case 2:20-cv-00096 Document 6 Filed 03/04/20 Page 1 of 3 PageID #: 26



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

FRANK STOVER,
individually and on behalf of all others
similarly situated

                      Plaintiff,

v.                                                     CIVIL ACTION NO. 2:20-cv-00096
                                                       Honorable John T. Copenhaver, Jr.
BLACKHAWK MINING, LLC;
and PANTHER CREEK MINING, LLC,

                      Defendants.


         DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                        COMPEL ARBITRATION

       Defendants Blackhawk Mining, LLC (“Blackhawk Mining”) and Panther Creek Mining,

LLC (“Panther Creek Mining”) (collectively, “Defendants”), by counsel, move this Court to

dismiss Plaintiff Frank Stover’s (“Plaintiff’s”) claims against them pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure or, in the alternative, compel arbitration by the parties

pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq. Plaintiff’s claims against

Defendants are subject to a Mutual Arbitration Agreement signed by Plaintiff during his

employment with Panther Creek Mining. Importantly, the Mutual Arbitration Agreement at issue

here is identical to the arbitration agreement upheld by this Court in Chambers v. Hampden

Coal, LLC, 2018 U.S. Dist. LEXIS 34637 (S.D. W.Va. Mar. 1, 2018). In Chambers, this Court

dismissed the plaintiff-employee’s complaint to arbitration pursuant to the valid and enforceable

arbitration agreement executed by the plaintiff-employee during his employment. Id. Here, like

in Chambers, the Court lacks subject matter jurisdiction over Plaintiff’s claims based on the

valid and enforceable Mutual Arbitration Agreement executed by Plaintiff during his



                                               1
        Case 2:20-cv-00096 Document 6 Filed 03/04/20 Page 2 of 3 PageID #: 27



employment with Panther Creek Mining.1 In support of this Motion, Defendants rely upon the

points and authorities set forth in the Memorandum of Law in Support of Defendant’s Motion to

Dismiss or, in the Alternative, Compel Arbitration filed with this Motion.

          There being no just reason for delay, Defendants respectfully request that the Court enter

an Order granting their Motion.



                                                   BLACKHAWK MINING, LLC and
                                                   PANTHER CREEK MINING, LLC

                                                   By Counsel


                                                   /s/ Kelsey Haught Parsons
                                                   Ashley C. Pack (WV State Bar # 10477)
                                                   Kelsey Haught Parsons (WV State Bar # 13205)
                                                   DINSMORE & SHOHL LLP
                                                   P.O. Box 11887
                                                   Charleston, WV 25339-1887
                                                   Telephone (304) 357-0900
                                                   Facsimile (304) 357-0919
                                                   ashley.pack@dinsmore.com
                                                   kelsey.haughtparsons@dinsmore.com




1
    Defendants sought an agreed order of dismissal from Plaintiff’s counsel, but did not receive a response.


                                                       2
       Case 2:20-cv-00096 Document 6 Filed 03/04/20 Page 3 of 3 PageID #: 28



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

FRANK STOVER,
individually and on behalf of all others
similarly situated

                      Plaintiff,

v.                                                    CIVIL ACTION NO. 2:20-cv-00096
                                                      Honorable John T. Copenhaver, Jr.
BLACKHAWK MINING, LLC;
and PANTHER CREEK MINING, LLC,

                      Defendants.


                                   CERTIFICATE OF SERVICE

         I, Kelsey Haught Parsons, do hereby certify that on the 4th day of March, 2020, the

foregoing Defendants’ Motion to Dismiss or, in the Alternative, Compel Arbitration was filed

with the Court and served upon the following counsel of record using the Court’s CM/ECF

system:

                                       Sean W. Cook, Esq.
                                    Warner Law Offices, PLLC
                                        227 Capitol Street
                                     Charleston, WV 25301




                                            /s/ Kelsey Haught Parsons
                                            Kelsey Haught Parsons (WV State Bar # 13205)




16046508.1
